           Case 1:20-cv-08218-VEC Document 16 Filed 12/11/20 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 12/11/2020
 -------------------------------------------------------------- X
 ADVANCED PLASTIC SURGERY OF NORTH :
 SHORE, P.C., MAHIRA TANOVIC, M.D., AND :
 AVIA WILLIAMNS,                                                :
                                              Plaintiffs,       :
                                                                :           20-cv-8218 (VEC)
                            -against-                           :
                                                                :                ORDER
                                                                :
 AETNA LIFE INSURANCE COMPANY,                                  :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS an initial pretrial conference was held on December 11, 2020;

        IT IS HEREBY ORDERED:

        1. Defendant’s motion to dismiss is due by December 18, 2020. Plaintiff may either

             amend the complaint or oppose Defendant’s motion to dismiss by January 22, 2021.

             Defendant’s reply is due by February 5, 2021.

        2. The Court will not enter a case management plan at this time. Formal discovery is

             STAYED pending the resolution of the motion to dismiss.




SO ORDERED.
                                                                    ________________________
Date: December 11, 2020                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge
